Title: To George Washington from Bartholomew von Heer, 27 July 1789
From: Heer, Bartholomew von
To: Washington, George



Sir
New York July 27th 1789

I take the liberty of inclosing to your Excellency a Memorial stating my Claim and that of two other Officers of my late Corps against the United States any irregularity in my application I trust your goodness will impute to my want of knowing in what manner otherwise to apply. I am with the greatest respect Sir Your Excellency’s most obedient and very humble servant

Bartholomaw Von Heer

